PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,555,532
Issue Date: 2020 Feb 11
Application No. 14/775,858
Filing or 371(c) Date: 14 Sep 2015
Attorney Docket No. ELEN 3003.USN 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “PETITION UNDER 37 C.F.R. § 1.183 AND RESPONSE TO REQUEST FOR INFORMATION “ AND “SECOND APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” both filed December 31, 2020 and supplemented February 8, 2021, requesting that the Office adjust the patent term adjustment from 359 days to 647 days, which is also treated as a request for redetermination of the patent term adjustment. The Office has re-determined the patent term adjustment to be 647 days.

The petition under 37 CFR 1.183 is GRANTED.

This request for reconsideration of patent term adjustment is GRANTED.  

Relevant Procedural History
	
On February 11, 2020, this patent issued with a patent term adjustment determination of 359 days.  On April 9, 2020, patentees timely submitted an APPLICATION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 C.F.R. § 1.705(b). Patentee disagreed with a 259 day and a 29 day period of reduction for applicant delay. In pertinent part, both periods of reduction were assessed for the filing of supplemental replies or other papers consisting of Information Disclosure Statements (IDSs) filed after replies had been filed. Patentee asserted that this period should be removed because the IDSs were accompanied by statements under 37 CFR 1.704(d). By request for information mailed November 3, 2020, the Office affirmed the 259 day and 29 day periods of reduction for applicant delay.

Decision

Patentees request reconsideration of the aforementioned periods of applicant delay attributed to Applicants as a result of the IDS(s) submitted March 16, 2018 and July 17, 2018. It is undisputed that the IDSs were filed under circumstances constituting applicant delay within the meaning of 37 CFR 1.704(c)(8), and that no statement pursuant to 37 CFR 1.704(d) accompanied the filing of the IDSs.  



37 CFR 1.704(d) provides that: 
  
(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement: 

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in §1.56(c) more than thirty days prior to the filing of the information disclosure statement. 
37 CFR 1.183 provides that:
In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f). 
The rules of practice state that the 1.704(d) statement(s) should accompany the submission of the information disclosure statement.  See MPEP 2732.  The timing of the making of the statement is not a requirement of any statute.  As such, the timing of the making of the statement may be waived.
Patentee argues persuasively that the IDS were filed within the circumstances that permit for an applicant to avoid entry of a period of applicant delay by providing the §1.704(d) statement.  Patentees have not requested and the Office will not waive the requirement to make the statement.  Patentees have now made the 1.704(d) statement. At present, the Office will waive, under 37 C.F.R. 1.183, the requirement that the statement under 37 C.F.R. 1.704(d) accompany the IDS on filing.  

The period of reduction of 326 days is corrected to 38 days.

In view thereof, total applicant delay is 38 days.


Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
182 + 514 + 0 - 11 – 38 (12+26) = 647

Patentee’s Calculation

182 + 514 + 0 - 11 – 38 (12+26) = 647

Conclusion

Patentee is entitled to PTA of six hundred forty-seven (647) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 182 + 514 + 0 - 11 – 38 = 647 days.

Receipt of the petition fee of $420 under 37 CFR 1.17(f) filed December 31, 2020 is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the term of the above-identified patent is extended or adjusted by six hundred forty-seven (647) days. 

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  	Adjusted PTA calculation
		Certificate of Correction